                                                               Walker G. Harman, Jr.
THE HARMAN FIRM, LLP                                           381 Park Avenue South, Suite 1220
Attorneys & Counselors At Law                                  New York, New York 10016
www.theharmanfirm.com                                          T: 212.425.2600 F: 212.202.3926
                                                               E: wharman@theharmanfirm.com


January 7, 2020

VIA ECF

Hon. Katherine H. Parker
United States Magistrate Judge                                                             01/08/2020
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Gregory Teachey v. Equinox Holdings, Inc., 18 CV 10740

Dear Judge Parker:

We represent Plaintiff Gregory Teachey in the above-referenced action against Defendant
Equinox Holdings, Inc. We write to respectfully request an adjournment of the status
conference presently scheduled for February 6, 2020, at 2:00 p.m.

Plaintiff’s counsel will be out of the country from February 5, 2020 until February 17, 2020. As
such, we now respectfully request that the Court adjourn this conference to another date and
time convenient for the Court.

This is Plaintiff’s first request for an adjournment of this conference. Defendant’s counsel
consents to this request.

Thank you for Your Honor’s time and attention to this matter.

Respectfully submitted,




Walker G. Harman, Jr.

cc:    All Counsel of Record (via ECF)
APPLICATION GRANTED: The Status Conference in this matter that is scheduled
for Thursday, February 6, 2020 at 2:00 p.m. in Courtroom 17D, 500 Pearl Street, New
York, NY 10007 is hereby rescheduled to Wednesday, February 19, 2020 at 2:30 p.m.




                                                                                      01/08/2020
